Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 28, 2019

The Court of Appeals hereby passes the following order:

A19A1593. CHRISTOPHER GRIFFIN v. LUZ MARIA ORTIZ.

       Plaintiff Christopher Griffin originally filed suit to recover damages stemming
from an automobile accident on May 17, 2017 involving Defendant Luz Maria Ortiz.
The parties reached an agreement, whereby Plaintiff agreed to settle his claim for
$1,600. Defendant later filed a motion to enforce the terms of the settlement
agreement after Plaintiff cashed the $1,600 check, but refused to sign a release and
instead re-filed his suit.
       The trial court granted Defendant’s motion to enforce the settlement agreement,
ordered Plaintiff to execute a release, and dismissed the re-filed case with prejudice.
Additionally, the trial court ordered Defendant’s insurance carrier to pay reasonable
and necessary medical and/or dental expenses related to the May 17, 2017 accident
up to $7,500 for treatment incurred within 37 days of May 29, 2017. Plaintiff then
filed this timely direct appeal. We, however, lack jurisdiction.
       As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). However,
appeals in actions for damages in which the judgment is $10,000.00 or less must be
initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (6), (b);
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because this suit
is an action for damages and the total judgment entered was less than $10,000, a
discretionary application was required here. See Jennings, 235 Ga. App. at 357; see
also City of Brunswick v. Todd, 255 Ga. 448, 448 (339 SE2d 589) (1986).
      Plaintiff’s failure to follow the required appellate procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.




                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         03/28/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.